Title: From John Adams to Massachusetts Militia, 11 October 1798
From: Adams, John
To: Massachusetts Militia


To the Officers of the third first Brigade of the third Division of the Militia of Massachusetts
GentlemenQuincy October 11. 1798

I have received from Major General Hull and Brigadier General Walker your unanimous Address from Lexington, animated with a martial Spirit and expressed with a military Dignity, becoming your Characters and the Place memorable Plains, in which it was adopted.
While our Country remains untainted with the Principles and manners, which are now producing desolation in so many Parts of the World: while she continues Sincere and incapable of insidious and impious Policy: We shall have the Strongest Reason to rejoice in the local destination assigned Us by Providence. But should the People of America, once become capable of that deep  simulation towards one another and towards foreign nations, which assumes the Language of Justice and moderation while it is practicing Iniquity and Extravagance; and displays in the most captivating manner the charming Pictures of Candour frankness & sincerity while it is rioting in rapine and Insolence: this Country will be the most miserable Habitation in the World. Because We have no Government armed with Power capable of contending with human Passions unbridled by  morality and Religion. Avarice, Ambition and Revenge or Galantry, would break the strongest Cords of our Constitution as a Whale goes through a Net. Our Constitution was made only for a moral and religious People. It is wholly inadequate to the government of any other
An Address so unanimous and firm from the officers commanding two thousand Eight hundred Men, consisting of such substantial Citizens as are able and willing at their own Expence, compleatly to arm, And cloath themselves in handsome Uniforms does honor to that Division of the Militia which has done so much honor to their Country. Oaths, in this Country, are as yet universally considered as Sacred Obligations. That which you have taken and so solemnly repeated on that venerable Spot is an ample Pledge of your sincerity, and devotion to your Country and its Government.

John Adams